EXHIBIT 10.3

Employment Agreement between BankGreenville Financial Corporation and Paula S.
King dated November 10, 2008.

--------------------------------------------------------------------------------

Exhibit 10.3

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of November 10,
2008, is made by and between BankGreenville Financial Corporation, a South
Carolina corporation (the “Employer” or “Company”), which is the holding company
for BankGreenville, a South Carolina state bank (the “Bank”), and Paula S. King,
an individual resident of South Carolina (the “Executive”).

        The Employer presently employs the Executive as its Executive Vice
President and Chief Financial Officer of the Bank and the Company. The Bank is a
party to this Agreement, and all references to the term “Employer” as used
herein shall refer to the Company and the Bank.

        The Employer recognizes that the Executive’s contribution to the growth
and success of the Bank is substantial. The Employer desires to provide for the
continued employment of the Executive and to reinforce and encourage the
dedication of the Executive to the Employer and promote the best interests of
the Employer’s shareholders. The Executive is willing to serve the Employer on
the terms and conditions herein provided. Certain terms used in this Agreement
are defined in Section 17 hereof.

        In consideration of the foregoing, the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

        1.     Employment.

              (a)     The Employer shall continue to employ the Executive, and
the Executive shall continue to serve the Employer, as Executive Vice President
and Chief Financial Officer of the Bank and as Executive Vice President and
Chief Financial Officer of the Company upon the terms and conditions set forth
herein. The Executive shall have such authority and responsibilities consistent
with her position as are set forth in the Company’s or the Bank’s Bylaws or
assigned by the Company’s or the Bank’s Board of Directors (collectively, the
“Board”) from time to time. The Executive shall devote her full business time,
attention, skill and efforts to the performance of her duties hereunder, except
during periods of illness or periods of vacation and leaves of absence
consistent with Bank policy. The Executive may devote reasonable periods to
service as a director or advisor to other organizations, to charitable and
community activities, and to managing her personal investments, provided that
such activities do not materially interfere with the performance of her duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Company or the Bank. Any association with financial-related
entities or organizations must have prior approval from the Board of Directors.

              (b)     The Executive is currently serving as a director of each
of the Company and the Bank. The Company shall nominate the Executive for
election as a director at such times as necessary so that the Executive will, if
elected by shareholders, remain a director of the Company throughout the term of
this Agreement. The Executive hereby consents to serving as a director and to
being named as a director of the Company in documents filed with the Securities
and Exchange Commission. The Board of Directors shall undertake every lawful
effort to ensure that the Executive continues throughout the term of employment
to be elected or reelected as a director of the Company and of the Bank.

        2.     Term. Unless earlier terminated as provided herein, the
Executive’s employment under this Agreement shall commence on the date hereof
and be for a term of one year (“Initial Term”) and shall be extended for
additional terms of one year each (“Additional Term”) unless a Notice of
Termination shall be delivered by Employer to Executive not less than six months
prior to the end of the Initial Term or six months prior to the end of any
Additional Term, if applicable. Notwithstanding the foregoing, the Term of
employment hereunder will end on the date that the Executive attains the
retirement age, if any, specified in the Bylaws of the Bank for directors of the
Bank.

--------------------------------------------------------------------------------

        3.     Compensation and Benefits.

              (a)     As of January 1, 2008 the Employer shall pay the Executive
an annual base salary of $136,000, which shall be paid in accordance with the
Bank’s standard payroll procedures. The Board (or an appropriate committee of
the Board) shall review the Executive’s performance and salary at least annually
and may increase, but not decrease, the Executive’s base salary if it determines
in its sole discretion that an increase is appropriate.

              (b)     The Executive shall be eligible each year to receive a
cash bonus equaling up to 45% of her annual salary if the Bank achieves certain
performance levels established each year by the Board and based on the previous
year’s financial performance. Any bonus payment made pursuant to this Section
3(b) shall be made the earlier of (i) seventy days after the previous year end
for which the bonus was earned by the Executive and became a payable of the Bank
or (ii) the first pay period following the Employer’s press release announcing
its previous year’s financial performance.

              (c)     The Executive shall participate in the Employer’s
long-term equity incentive program and be eligible for the grant of stock
options, restricted stock, and other awards thereunder or under any similar plan
adopted by the Employer. Any options or similar awards shall be issued to the
Executive at an exercise price equal to the stock’s current fair market value as
on the date of grant, and the number of shares subject to such grant shall be
fixed on the date of grant.

              (d)     The Executive shall participate in all retirement, welfare
and other benefit plans or programs of the Employer now or hereafter applicable
generally to employees of the Employer or to a class of employees that includes
senior executives of the Employer. The Employer shall pay 100% of the
Executive’s premiums for such plans or programs and shall pay dependent premiums
in accordance with the plans and programs offered to employees of the Employer.
The Executive shall also be paid directors’ fees in the same amount as outside
directors at such time that the Employer begins paying directors’ fees. The
Employer shall pay such premiums and fees in accordance with the Bank’s standard
payroll procedures.

              (e)     The Employer shall obtain key man insurance on the
Executive with a term life insurance policy providing for death benefits
totaling $500,000 payable to the Employer, and the Executive shall cooperate
with the Employer in the securing and maintenance of such policy. The Employer
shall require and pay the cost of an annual physical for the Executive.

              (f)     The Employer shall pay an automobile allowance of $500 per
month to the Executive in accordance with the Bank’s standard payroll
procedures.

              (g)     The Employer shall pay the Executive’s annual dues related
to her CPA designation. In addition, the Employer shall reimburse the Executive
for all reasonable costs associated with her annual forty hours of continuing
professional education requirements necessary to maintain her CPA designation.

              (h)     The Employer shall reimburse the Executive for reasonable
travel and other expenses, including cell phone expenses, related to the
Executive’s duties, which are incurred and accounted for in accordance with the
normal practices of the Employer. The Employer shall reimburse the Executive for
such expenses within 60 days of Executive’s incurring such expense.

              (i)     The Employer shall provide the Executive with four weeks’
paid vacation per year, which shall be taken in accordance with any banking
rules or regulations governing vacation leave. Any payments made by the Employer
to the Executive as compensation for paid vacation leave shall be paid in
accordance with the Employer’s standard payroll procedures.

2

--------------------------------------------------------------------------------

        4.     Termination.

              (a)     The Executive’s employment under this Agreement may be
terminated prior to the end of the Term only as provided in this Section 4.

              (b)     The Agreement will be terminated upon the death of the
Executive. In this event, the Employer shall pay Executive’s estate any sums due
her as base salary and/or reimbursement of expenses through the end of the month
during which death occurred, in accordance with the Employer’s standard payroll
procedures. The Employer shall pay Executive’s estate any bonus earned in a
previous year which was not yet paid pursuant to the terms set forth in Section
3(b). In addition, the Employer shall pay the Executive’s estate a bonus (for
services rendered in the year of the Executive’s death) equal to a pro rata
portion of the Executive’s previous year’s bonus based on the number of days the
Executive was employed during the year of her death. This bonus will be paid
within 60 days of the date of the Executive’s death.

              (c)     The Employer may terminate the Executive’s employment, and
thus this Agreement, upon the Disability of the Executive for a period of 180
days. During the period of any Disability leading up to the termination of the
Executive’s employment under this provision, the Employer shall continue to pay
the Executive her full base salary at the rate then in effect and all
perquisites and other benefits (other than any bonus) in accordance with the
Employer’s standard payroll procedures until the Executive becomes eligible for
benefits under any long-term disability plan or insurance program maintained by
the Employer, provided that the amount of any such payments to the Executive
shall be reduced by the sum of the amounts, if any, payable to the Executive for
the same period under any other disability benefit or pension plan covering the
Executive. Any bonus for a previous year which was not yet paid will be paid
pursuant to the terms as set forth in Section 3(b). In addition, the Employer
shall pay the Executive’s estate a bonus (for services rendered in the year of
the Executive’s Disability) equal to a pro rata portion of the Executive’s
previous year’s bonus based on the number of days the Executive worked during
the year of her Disability. This bonus will be paid within 60 days of the date
on which the Executive’s employment is terminated due to Disability. Nothing
herein shall prohibit the Employer from hiring an acting chief financial officer
prior to the expiration of this 180-day period.

              (d)     The Employer may terminate the Executive’s employment, and
thus this Agreement, for Cause upon delivery of a Notice of Termination to the
Executive. If the Executive’s employment is terminated for Cause under this
provision, the Executive shall receive only any sums due her as base salary
and/or reimbursement of expenses through the date of termination, which shall be
paid in accordance with the Employer’s standard payroll procedures.

              (e)     The Employer may terminate the Executive's employment, and
thus this Agreement, without Cause upon delivery of a Notice of Termination to
the Executive. If the Executive's employment is terminated without Cause under
this provision, beginning on the first day of the month following the
Executive's termination, and continuing on the first day of the month for the
next 24 months, the Employer shall pay to the Executive severance compensation
in an amount equal to 100% of her then current monthly base salary. Any bonus
for a previous year which was not yet paid will be paid pursuant to the terms as
set forth in Section 3(b). In addition, the Employer shall pay the Executive a
bonus (for services rendered in the year of the Executive's termination) equal
to a pro rata portion of the Executive's previous year's bonus based on the
number of days the Executive was employed during the year of her termination.
This bonus will be paid within 60 days of the date of the Executive's
termination of employment. If when Executive's employment terminates she is a
specified employee within the meaning of Section 409A of the Internal Revenue
Code, and if the benefits under this Section 4(e) would be considered deferred
compensation under Section 409A, and finally if an exemption from the six-month
delay requirement of Section 409A(a)(2)(B)(i) is not available, the following
benefits under this Section 4(e) shall be paid to the Executive as follows:
severance compensation in an amount equal to 7 times her then current monthly
base salary, any bonus for previous years which was not yet paid, and any bonus
that is earned in the year of the Executive's termination will be paid in a
single lump sum on the date that is six months and one day following date of
Executive's termination; thereafter on the first day of the month for the next
17 months, the Employer shall pay to the Executive severance compensation in an
amount equal to 100% of her then current monthly base salary.

3

--------------------------------------------------------------------------------

              (f)     The Executive may terminate her employment, and thus this
Agreement, at any time by delivering a Notice of Termination at least 90 days
prior to such termination, and such termination shall not in and of itself be,
nor shall it be deemed to be, a breach of this Agreement. If the Executive
terminates her employment under this provision, the Executive shall receive any
sums due her as base salary and/or reimbursement of expenses through the date of
such termination, which shall be paid in accordance with the Employer’s standard
payroll procedures.

              (g)     Upon the occurrence of a Change in Control, and regardless
of whether the Executive remains employed by the Employer or its successor
following a Change in Control, the Executive shall be entitled to the following:

(i)  

within fifteen days, the Employer shall pay the Executive cash compensation in
an amount equal to her then current monthly base salary multiplied by 36, plus
any bonus earned through the date of Change in Control (equal to a pro rata
portion of the Executive’s previous year’s bonus based on the number of days the
Executive was employed during the year of the Change in Control) and any bonus
awarded for a previous year but which was not yet paid, subject to the
provisions of Sections 4(j) and (k) below;


(ii)  

beginning upon the date of Change in Control, for a period of three years the
Employer shall at its expense continue on behalf of the Executive and her
dependents and beneficiaries the life insurance, disability, medical, dental,
and hospitalization benefits provided (x) to the Executive at any time during
the 90-day period prior to the Change in Control or at any time thereafter or
(y) to other similarly situated executives who continue in the employ of the
Employer. Such coverage and benefits (including deductibles and costs) shall be
no less favorable to the Executive and her dependents and beneficiaries than the
most favorable of such coverages and benefits referred to above. The Employer’s
obligation hereunder with respect to the foregoing benefits shall be limited to
the extent that the Executive obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Employer may reduce the coverage of
any benefits it is required to provide the Executive hereunder as long as the
aggregate coverages and benefits of the combined benefit plans is no less
favorable to the Executive than the coverages and benefits required to be
provided hereunder. This subsection (ii) shall not be interpreted so as to limit
any benefits to which the Executive or her dependents or beneficiaries may be
entitled under any of the Employer’s employee benefit plans, programs, or
practices following the Executive’s termination of employment, including,
without limitation, retiree medical and life insurance benefits; and


(iii)  

the restrictions on any outstanding incentive awards (including restricted
stock) granted to the Executive under the Company’s or the Bank’s long-term
equity incentive program or any other incentive plan or arrangement shall lapse
and such awards shall become 100% vested, all stock options and stock
appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, all performance units granted to the
Executive shall become 100% vested, and the restrictive covenants contained in
Section 9 shall not apply to the Executive.


              (h)     With the exceptions of the provisions of this Section 4,
and the express terms of any benefit plan under which the Executive is a
participant, it is agreed that, upon termination of the Executive’s employment,
the Employer shall have no obligation to the Executive for, and the Executive
waives and relinquishes, any further compensation or benefits (exclusive of
COBRA benefits). Unless otherwise stated in this Section 4, the effect of
termination on any outstanding incentive awards, stock options, stock
appreciation rights, performance units, or other incentives shall be governed by
the terms of the applicable benefit or incentive plan and/or the agreements
governing such incentives. At the time of termination of employment, and as a
condition to the Employer’s obligation to pay any severance hereunder, the
Employer and the Executive shall enter into a mutually satisfactory form of
release acknowledging such remaining obligations and discharging both parties,
as well as the Employer’s officers, directors and employees with respect to
their actions for or on behalf of the Employer, from any other claims or
obligations



4

--------------------------------------------------------------------------------

arising out of or in connection with the Executive’s employment by the Employer,
including the circumstances of such termination.

              (i)     In the event that the Executive’s employment is terminated
for any reason, as a condition to the Employer’s obligation to pay any severance
hereunder, if the Executive is currently serving as a director of the Company
and/or the Bank, the Executive shall resign from such position effective as of
the date of termination.

              (j)     The parties intend that the severance payments and other
compensation provided for herein are reasonable compensation for the Executive’s
services to the Employer and shall not constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986 and any
regulations thereunder. In the event that the Employer’s independent accountants
acting as auditors for the Employer on the date of a Change in Control determine
that the payments provided for herein constitute “excess parachute payments,”
then the compensation payable hereunder shall be reduced to an amount the value
of which is $1.00 less than the maximum amount that could be paid to the
Executive without the compensation being treated as “excess parachute payments”
under Section 280G. The allocations of the reduction required hereby among the
termination benefits payable to the Executive shall be determined by the
Executive. In the event that the Bank becomes in troubled condition, any
severance payment will be in conformance with federal and state regulating
guidelines.

              (k)     Notwithstanding any other provision in this Agreement, if
the Executive is determined by the Board, as of the date of termination of
employment with the Bank, to be a “specified employee,” as such term is defined
in Treasury Regulation § 1.409A-1(i), then all severance payments and other
payment, except for other payments of base salary at the normal payroll
schedule, reimbursement of expenses, and other than as a result of death, that
would normally be paid within six months and one day from the date of
termination of employment shall be paid on the first day of the seventh month
following termination of employment.

        5.     Ownership of Work Product. The Employer shall own all Work
Product arising during the course of the Executive’s employment (prior, present
or future). For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Employer, its business or its customers and that the Executive conceives,
develops, or delivers to the Employer at any time during her employment, during
or outside normal working hours, in or away from the facilities of the Employer,
and whether or not requested by the Employer. If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive’s work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items. The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.

        6.     Protection of Trade Secrets. The Executive agrees to maintain in
strict confidence and, except as necessary to perform her duties for the
Employer, the Executive agrees not to use or disclose any Trade Secrets of the
Employer during or after her employment. “Trade Secret” means information,
including a formula, pattern, compilation, program, device, method, technique,
process, drawing, cost data or customer list, that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

        7.     Protection of Other Confidential Information. In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform her duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during her employment and for a period of
24 months following termination of the Executive’s employment. “Confidential
Business Information” shall mean any internal, non-public information (other
than Trade Secrets already addressed above) concerning the Employer’s financial
position and results of operations (including revenues, assets, net income,
etc.); annual and long-range business plans; product or service plans; marketing
plans and methods; training, educational and administrative manuals; customer
and supplier information and purchase histories; and employee lists. The
provisions of

5

--------------------------------------------------------------------------------

Sections 6 and 7 shall also apply to protect Trade Secrets and Confidential
Business Information of third parties provided to the Employer under an
obligation of secrecy.

        8.     Return of Materials. The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive’s employment, all media, documents, notebooks, computer programs,
handbooks, data files, models, samples, price lists, drawings, customer lists,
prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Executive’s possession or control, including all copies
thereof, relating to the Employer, its business, or its customers. Upon the
request of the Employer, the Executive shall certify in writing compliance with
the foregoing requirement.

        9.     Restrictive Covenants.

              (a)     No Solicitation of Customers. During the Executive’s
employment with the Employer and for a period of 24 months thereafter, the
Executive shall not (except on behalf of or with the prior written consent of
the Employer), either directly or indirectly, on the Executive’s own behalf or
in the service or on behalf of others, (A) solicit, divert, or appropriate to or
for a Competing Business, or (B) attempt to solicit, divert, or appropriate to
or for a Competing Business, any person or entity that is or was a customer of
the Employer or any of its Affiliates at any time during the 12 months prior to
the date of termination.

              (b)     No Recruitment of Personnel. During the Executive’s
employment with the Employer and for a period of 24 months thereafter, the
Executive shall not, either directly or indirectly, on the Executive’s own
behalf or in the service or on behalf of others, (A) solicit, divert, or hire
away, or (B) attempt to solicit, divert, or hire away, to any Competing Business
located in the Territory, any employee of or consultant to the Employer or any
of its Affiliates, regardless of whether the employee or consultant is full-time
or temporary, the employment or engagement is pursuant to written agreement, or
the employment is for a determined period or is at will.

              (c)     Non-Competition Agreement. During the Executive’s
employment with the Employer and for a period of 24 months thereafter, the
Executive shall not (without the prior written consent of the Employer) compete
with the Employer or any of its Affiliates by, directly or indirectly, forming,
serving as an organizer, director or officer of, or consultant to, or acquiring
or maintaining more than a 1% passive investment in, a depository financial
institution or holding company therefore if such depository institution or
holding company has one or more offices or branches located in the Territory.
Notwithstanding the foregoing, the Executive may serve as an officer of or
consultant to a depository institution or holding company therefore even though
such institution operates one or more offices or branches in the Territory, if
the Executive’s employment does not directly involve, in whole or in part, the
depository financial institution’s or holding company’s operations in the
Territory.

        10.   Independent Provisions. The provisions in each of the above
Sections 9(a), 9(b), and 9(c) are independent, and the unenforceability of any
one provision shall not affect the enforceability of any other provision.

        11.   Successors; Binding Agreement. The rights and obligations of this
Agreement shall bind and inure to the benefit of the surviving corporation in
any merger or consolidation in which the Employer is a party, or any assignee of
all or substantially all of the Employer’s business and properties. The
Executive’s rights and obligations under this Agreement may not be assigned by
her, except that her right to receive earned but unpaid compensation,
unreimbursed expenses and other rights, if any, provided under this Agreement
which survive termination of this Agreement shall pass after death to the
personal representatives of her estate.

        12.   Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the Employer. All notices and communications shall be
deemed to have been received on the date of delivery thereof.

6

--------------------------------------------------------------------------------

        13.   Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of South Carolina without
giving effect to the conflict of laws principles thereof. Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in State of South Carolina.

        14.   Non-Waiver. Failure of the Employer to enforce any of the
provisions of this Agreement or any rights with respect thereto shall in no way
be considered to be a waiver of such provisions or rights, or in any way affect
the validity of this Agreement.

        15.   Enforcement. The Executive agrees that in the event of any breach
or threatened breach by the Executive of any covenant contained in Section 9(a),
9(b), or 9(c) hereof, the resulting injuries to the Employer would be difficult
or impossible to estimate accurately, even though irreparable injury or damages
would certainly result. Accordingly, an award of legal damages, if without other
relief, would be inadequate to protect the Employer. The Executive, therefore,
agrees that in the event of any such breach, the Employer shall be entitled to
obtain from a court of competent jurisdiction an injunction to restrain the
breach or anticipated breach of any such covenant, and to obtain any other
available legal, equitable, statutory, or contractual relief. Should the
Employer have cause to seek such relief, no bond shall be required from the
Employer, and the Executive shall pay all attorney’s fees and court costs which
the Employer may incur to the extent the Employer prevails in its enforcement
action.

        16.   Saving Clause. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision or clause of this Agreement, or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such jurisdiction, the remainder of such provision shall not be
thereby affected and shall be given full effect, without regard to the invalid
portion. It is the intention of the parties that, if any court construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
void, or unenforceable because of the duration of such provision or the area or
matter covered thereby, such court shall reduce the duration, area, or matter of
such provision, and, in its reduced form, such provision shall then be
enforceable and shall be enforced. The Executive and the Employer hereby agree
that they will negotiate in good faith to amend this Agreement from time to time
to modify the terms of Sections 9(a), 9(b), and 9(c), the definition of the term
“Territory,” and the definition of the term “Business,” to reflect changes in
the Employer’s business and affairs so that the scope of the limitations placed
on the Executive’s activities by Section 9 accomplishes the parties’ intent in
relation to the then current facts and circumstances. Any such amendment shall
be effective only when completed in writing and signed by the Executive and the
Employer.

        17.   Certain Definitions.

              (a)        “Affiliate” shall mean any business entity controlled
by, controlling or under common control with the Employer.

              (b)        “Business” shall mean the operation of a depository
financial institution, including, without limitation, the solicitation and
acceptance of deposits of money and commercial paper, the solicitation and
funding of loans and the provision of other banking services, and any other
related business engaged in by the Employer or any of its Affiliates as of the
date of termination.

              (c)        “Cause” shall consist of any of (A) the commission by
the Executive of a willful act (including, without limitation, a dishonest or
fraudulent act) or a grossly negligent act, or the willful or grossly negligent
omission to act by the Executive, which is intended to cause, causes or is
reasonably likely to cause material harm to the Employer (including harm to its
business reputation), (B) the indictment of the Executive for the commission or
perpetration by the Executive of any felony or any crime involving dishonesty,
moral turpitude or fraud, (C) the material breach by the Executive of this
Agreement that, if susceptible of cure, remains uncured ten days following
written notice to the Executive of such breach, (D) the receipt of any form of
notice, written or otherwise, that any regulatory agency having jurisdiction
over the Employer intends to institute any form of formal or informal (e.g., a
memorandum of understanding which relates to the Executive’s performance)
regulatory action

7

--------------------------------------------------------------------------------

against the Executive or the Employer (provided that the Board of Directors
determines in good faith, with the Executive abstaining from participating in
the consideration of and vote on the matter, that the subject matter of such
action involves acts or omissions by or under the supervision of the Executive
or that termination of the Executive would materially advance the Employer’s
compliance with the purpose of the action or would materially assist the
Employer in avoiding or reducing the restrictions or adverse effects to the
Employer related to the regulatory action); (E) the exhibition by the Executive
of a standard of behavior within the scope of her employment that is materially
disruptive to the orderly conduct of the Employer’s business operations
(including, without limitation, substance abuse or sexual misconduct) to a level
which, in the Board of Directors’ good faith and reasonable judgment, with the
Executive abstaining from participating in the consideration of and vote on the
matter, is materially detrimental to the Employer’s best interest, that, if
susceptible of cure remains uncured ten days following written notice to the
Executive of such specific inappropriate behavior; or (F) the failure of the
Executive to devote her full business time and attention to her employment as
provided under this Agreement that, if susceptible of cure, remains uncured 30
days following written notice to the Executive of such failure. In order for the
Board of Directors to make a determination that termination shall be for Cause,
the Board must provide the Executive with an opportunity to meet with the Board
in person.

              (d)        “Change in Control” shall mean as defined by Treasury
Regulation § 1.409A-3(i)(5).

              (e)        “Competing Business” shall mean any business that, in
whole or in part, is the same or substantially the same as the Business.

              (f)        “Disability” or “Disabled” shall mean as defined by
Treasury Regulation § 1.409A-3(i)(4).

              (g)        “Standard payroll procedures” shall mean payment no
less frequently than monthly.

              (h)        “Terminate,” “terminated,” “termination,” or
“termination of employment,” shall mean separation from service as defined by
Treasury Regulation § 1.409A-1(h).

              (i)        “Territory” shall mean a radius of 25 miles from (i)
the main office of the Employer or (ii) any branch office of the Employer.

              (j)        “Notice of Termination” shall mean a written notice of
termination from the Employer or the Executive which specifies an effective date
of termination, indicates the specific termination provision in this Agreement
relied upon, and, in the case of a termination for Cause, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment for Cause.

        18.   Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

        19.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

        20.   Compliance with Capital Purchase Program. Notwithstanding anything
to the contrary herein, any payments to the Executive shall be limited to the
extent required under the United States Treasury Capital Purchase Program and
related regulations in the event that the Company participates in such Program.
The Executive agrees to such amendments, agreements, or waivers that are
required by the United States Treasury or requested by the Company to comply
with the terms of such program.



8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Employer has caused this Agreement to be
executed and its seal to be affixed hereunto by its officers thereunto duly
authorized, and the Executive has signed and sealed this Agreement, effective as
of the date first above written.

    BankGreenville Financial Corporation            ATTEST:             By:  
By: /s/ Arthur L. Howson, Jr.   Name:   Name: Arthur L. Howson, Jr.       Title:
Chairman of the Board                    EXECUTIVE              /s/ Paula S.
King       Paula S. King  